UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2163



RUDY HARIANTO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-318-272)


Submitted:   February 18, 2005             Decided:   March 2, 2005


Before LUTTIG, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


H. Raymond Fasano, MADEO & FASANO, New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, OFFICE OF IMMIGRATION LITIGATION, W. Lindsey
Wilson, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rudy   Harianto,   a   native   and   citizen    of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   denying     his   motion   to    reopen    immigration

proceedings. We have reviewed the record and the Board’s order and

find no abuse of discretion. Accordingly, we deny the petition for

review for the reasons stated by the Board.           See In re: Harianto,

No. A79-318-272 (B.I.A. Aug. 26, 2004).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           PETITION DENIED




                                   - 2 -